UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5100


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDDIE WAYNE SNEAD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:09-cr-00281-H-1)


Submitted:   October 31, 2012             Decided:   November 7, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Noah A. Clements, THE CLEMENTS FIRM, Washington, D.C., for
Appellant.     Thomas   G.   Walker,   United  States    Attorney,
Jennifer P. May-Parker, Joshua L. Rogers, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eddie Wayne Snead appeals his conviction and 228-month

sentence following his guilty plea pursuant to a plea agreement

to    distribution         of    a   quantity    of    cocaine,        in    violation   of

21     U.S.C.A.        §        841(a)(1)    (West      2006       &        Supp.    2012).

The Government argues that Snead’s appeal of his sentence is

foreclosed by the waiver of appeal rights in his plea agreement

and    that    the     remainder        of   the      appeal   is       without      merit.

We dismiss in part and affirm in part.

              A criminal defendant may waive the right to appeal if

that   waiver     is       knowing     and   intelligent.          United       States   v.

Poindexter, 492 F.3d 263, 270 (4th Cir. 2007).                              Generally, if

the district court fully questions a defendant regarding the

waiver of his right to appeal during a plea colloquy performed

in accordance with Fed. R. Crim. P. 11, the waiver is both valid

and enforceable.            United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005).            Whether a defendant validly waived his right

to appeal is a question of law this court reviews de novo.

United   States      v.     Blick,     408   F.3d     162,   168    (4th      Cir.   2005).

Where the Government seeks to enforce an appeal waiver and there

is no claim that it breached its obligations under the plea

agreement, we will enforce the waiver if the record establishes

that (1) the defendant knowingly and intelligently agreed to



                                             2
waive the right to appeal; and (2) the issue being appealed is

within the scope of the waiver.                    Id. at 168 & n.5.

               Upon review of the record and the parties’ briefs, we

conclude that Snead knowingly and voluntarily waived the right

to appeal his 228-month sentence.                         Accordingly, we dismiss the

portion of Snead’s appeal challenging his sentence under United

States     v.    Simmons,          649   F.3d          237,    241-47      (4th      Cir.     2011)

(en banc), and Congress’ sentencing policies.

               Next,     we     decline       to       reach    the       merits     of     Snead’s

challenge       to    the     hearing    on    his       motion      to    suppress       evidence

because the claimed error was waived by virtue of his guilty

plea.          “When     a     defendant        pleads         guilty,          he   waives       all

nonjurisdictional defects in the proceedings conducted prior to

entry of the plea.”                United States v. Bundy, 392 F.3d 641, 644

(4th Cir. 2004).             A criminal defendant’s guilty plea “represents

a break in the chain of events which has preceded it in the

criminal       process.”           Tollett    v.        Henderson,        411    U.S.     258,    267

(1973).         “Thus,       the    defendant           who    has    pled      guilty      has    no

non-jurisdictional            ground     upon          which   to    attack      that     judgment

except the inadequacy of the plea or the government’s power to

bring any indictment at all.”                      United States v. Moussaoui, 591

F.3d    263,    279    (4th     Cir.     2010)         (internal      quotation         marks     and

citation omitted).              Snead’s valid guilty plea thus waives his

argument challenging the judgment of conviction on the basis of

                                                   3
a claimed constitutional error at the pre-guilty-plea hearing on

his motion to suppress evidence.

            Snead also challenges the district court’s failure to

order a competency hearing sua sponte.                       A district court is

required to order a competency hearing sua sponte “if there is

reasonable cause to believe that the defendant may presently be

suffering from a mental disease or defect rendering him mentally

incompetent to the extent that he is unable to understand the

nature and consequences of the proceedings against him or to

assist properly in his defense.”                    18 U.S.C. § 4241(a) (2006).

In   determining      whether    there    is   reasonable       cause    to   order   a

competency hearing, a district court “must consider all evidence

before    it,    including      evidence       of       irrational    behavior,    the

defendant’s demeanor . . . , and medical opinions concerning the

defendant’s competence.”          United States v. Mason, 52 F.3d 1286,

1290 (4th Cir. 1995).           To prevail on a claim that the district

court    erred   in    failing    to     order      a    competency     hearing,   the

defendant must establish that the court “ignored facts raising a

bona fide doubt regarding his competency.”                    Moussaoui, 591 F.3d

at 291 (internal quotation marks and alteration omitted).

            After review of the record and the parties’ briefs, we

conclude that Snead fails to establish that the district court

abused its discretion in failing to order a competency hearing

sua sponte.        See United States v. Banks, 482 F.3d 733, 742

                                          4
(4th Cir. 2007) (stating the standard of review).                             Snead’s two

indicators     of     his    alleged    need     to   be    evaluated         for   mental

competence — letters he supposedly wrote to the district court

prior to the sentencing hearing and the nature of his allocution

at that hearing — do not establish a bona fide doubt as to his

competency.          Snead   fails     to    identify      the    letters      at   issue,

expound on their contents, or explain how the letters in any way

bear on the issue of whether he was suffering at the sentencing

hearing from a mental disease or defect that prevented him from

understanding the nature and consequences of the hearing or in

assisting in his defense.              Further, Snead also fails to connect

his allocution with any reasonable basis for believing he lacked

understanding of the sentencing proceeding or lacked the ability

to assist in his defense.              Accordingly, the district court did

not   abuse    its     discretion      in    failing    to       order    a    competency

hearing sua sponte.

              Snead also argues that he was constructively denied

counsel at the portion of the sentencing hearing dedicated to

his motion to withdraw his guilty plea.                    Constructive denial of

counsel   “results      from    circumstances         where      the     performance      of

counsel   is    so    inadequate       that,     in   effect,      no    assistance       of

counsel   is    provided       at    all.”       Moussaoui,        591    F.3d      at   289

(internal quotation marks and alteration omitted).                         After review

of the record, we reject Snead’s argument, premised on United

                                             5
States v. Joslin, 434 F.2d 526, 528-31 (D.C. Cir. 1970), that he

was constructively denied counsel because trial counsel failed

to   deliver      arguments       in   support     of     the   motion     and   told    the

district court that he recommended against granting it.                                Unlike

in Joslin, which, in any event, does not bind this court, Snead

did not plausibly assert his innocence of the offense to which

he had pled guilty.             Further, Snead in no way suggests that his

trial counsel plausibly could have argued that he had shown a

fair   and   just        reason    for    withdrawing       his    guilty      plea.     Cf.

United    States         v.   Moore,     931   F.2d     245,    248     (4th   Cir.    1991)

(listing six factors this court is to consider in determining

whether defendant has carried his burden in showing a fair and

just   reason       to    withdraw     his     guilty     plea).        Further,    Snead’s

suggestion        that    he    was    constructively       denied      counsel     because

there may have been a “breakdown of communication” with trial

counsel      is     wholly        unexplained      and      lacks       record     support.

Accordingly, Snead’s claim of the constructive denial of counsel

is without merit.

             Finally,          Snead     claims    that    trial      counsel      rendered

ineffective assistance in connection with the competency hearing

conducted      by    the       magistrate      judge.          Claims    of    ineffective

assistance of counsel generally are not cognizable on direct

appeal.      United States v. King, 119 F.3d 290, 295 (4th Cir.

1997).    Rather, to allow for adequate development of the record,

                                               6
a defendant must bring his claims in a 28 U.S.C.A. § 2255 (West

Supp. 2012) motion.            Id.   An exception exists, however, where

the     record   conclusively        establishes      ineffective         assistance.

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

After review of the record, we find no conclusive evidence that

trial counsel rendered ineffective assistance, and we therefore

decline to consider this claim on direct appeal.

            In view of the foregoing, we dismiss the appeal in

part and affirm the district court’s judgment in part.                       We deny

Snead’s    motion   seeking      leave   to    file    a    pro    se   supplemental

brief.     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented      in    the     materials

before    the    court   and    argument     would    not    aid    the   decisional

process.

                                                              DISMISSED IN PART;
                                                                AFFIRMED IN PART




                                         7